ON REHEARING
This unfortunate young man, when so unexpectedly struck by the sliver from the lower arm of the mail crane, *668was standing fifteen feet from, and back of, tlie upright supporting the arms, and not in any road, but on the laud or right of way of defendant. The left-hand road running from the railroad crossing to the lauding on the Ohio river was made by the construction company, was not only not received or adopted as a part of the county road by the road-surveyor, but, oil the contrary, was expressly refused and repudiated, and soon after was washed away at the river. The landowner, by the sanction and direction of the road-surveyor, made what is called the “right-hand” road, which was adopted and worked as the only road leading from the crossing to the river in existence at the time of the accident; and in this he was not standing, but on the land of the defendant, lie was not there on the invitation of defendant, or on business of any kind with it; "not to become a passenger, for the train did not stop; and he was not in defendant's employ. Me was there simply as a looker-on, to see the mail train go by, and the mail agent make the flying catch of the mail pouch. Therefore he was a mere trespasser, or, at best, a voluntary licensee.
The company made no change to endanger him after he came. It owed him no duty that was violated. For although, in the present attitude of the case, I take for granted that the mail crane was not of the best construction, but must have been in some respect defective, yet it was not a public nuisance; for it had been frequently used with safety, and successfully, both before and immediately after this accident, without harm or danger to any one, unless it was dangerous to the one using it. It was a case in which the unexpected happened, and its liability to happen could not be forseen, and is only proved by the actual happening [see Richards v. Rough, 53 Mich. 212 (18 N. W. Rep. 785) Sjogren v. Hall, 53 Mich. 274 (18 N. W. Rep. 812) Cooley, Torts, 92, note 1] and therefore a case of damage without injury; at least, so far as defendant is concerned. Moreover, the one who made the catch, knocking the sliver off the lower arm of the mail crane, was the mail agent of the United* States government, not in the employ or subject to;the orders or under the control of defendant, and, if there was any negligence at all, it was his inter-*669veiling' and breaking tbe causal connection ; for, inlaw, it is not tlie remote, but tbe proximate, cause wbicb is looked to and regarded as the real cause. See Washington v. Railroad Co., 17 W. Va. 190. That these are tbe facts as they indisputably appear in this record, there is, in my opinion, no sort of doubt, and, from tbe application of the appropriate principles and well-settled rules of law, it is- equally clear that tbe defendant did not appear to be liable, and a new trial should have been granted; for it lias long been as much tbe duty of the court, in certain cases, to set verdicts aside, as it is the duty in general, of juries to find them. Verdicts like this include legal propositions, as well as propositions of fact, and tbe power must reside somewhere to grant, new trials; for it is absolutely essential to justice that there should, on mauy occasions, bo opportunities of reconsidering the cause by a new trial. See Bright v. Eynon (1757) 1 Burrows, 391, 394.
Here the verdict is against the law of the case upon the facts proved; and is therefore set aside, and a new trial awarded.